Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding to challenge a prison disciplinary determination finding her guilty of violating the prison disciplinary rule regarding facility correspondence procedures. The Attorney General has advised this Court that the determination was administratively reversed on May 7, 2010 and all references thereto have been expunged from petitioner’s institutional records. Inasmuch as petitioner has received all the relief to which she is entitled, the matter is dismissed as moot (see Matter of Ortiz v Fischer, 71 AD3d 1244 [2010]; Matter of Johnson v Fischer, 67 AD3d 1217 [2009]).
Cardona, P.J., Peters, Rose, Kavanagh and McCarthy, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.